      Case 2:19-cv-03397-DWL Document 55 Filed 10/02/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Cristina Miller,                                    No. CV-19-03397-PHX-DWL
10                   Plaintiff,                          ORDER
11   v.
12   Arizona Public Service Company,
13                   Defendant.
14
15           Pending before the Court is the parties’ joint notice of discovery dispute. (Doc. 54.)
16   Although Plaintiff’s portion of the joint notice is not a model of clarity, she appears to be

17   raising three different issues: (1) a challenge to Defendant’s “objections and withholding
18   of documents to Plaintiff’s RFPs No. 1, 2, 7, 10, 14, 18, 19, 21, [and] 25”; (2) a challenge

19   to the search methodology Defendant used when searching for responsive documents; and

20   (3) a challenge to Defendant’s redaction of one memorandum and three emails based on
21   the attorney-client privilege. (Id. at 2-5.) Each issue is addressed below.
22           1.     Response to RFPs. Plaintiff devotes only one sentence to her first challenge.

23   After noting that Defendant raised various objections to some of her RFPs and withheld

24   documents based on those objections, she asserts that Defendant’s conduct was improper

25   because the objections were “boilerplate.” (Id. at 2.) In response, Defendant states that it

26   has “repeatedly clarified it has not withheld any relevant and responsive documents except
27   those listed on its privilege log and post-litigation privileged communications.” (Id. at 8
28   n.2.)
      Case 2:19-cv-03397-DWL Document 55 Filed 10/02/20 Page 2 of 7



 1          Given this explanation, it doesn’t appear there is any dispute for the Court to resolve.
 2   The parties have separately briefed whether Defendant’s privilege assertions were
 3   appropriate—which is discussed in Part 3 infra—and Defendant states without
 4   contradiction that it only relied on its privilege assertions when withholding documents.
 5          If this understanding is incorrect, the parties may, after meeting and conferring, file
 6   another joint notice that addresses, with more clarity, the precise nature of their dispute
 7   concerning RFPs No. 1, 2, 7, 10, 14, 18, 19, 21, and 25.
 8          2.     Search Methodology.       Plaintiff next challenges “the reasonableness of
 9   Defendant’s search for emails, outlook calendar invites and other documents in response
10   to Plaintiff’s RFPs.” (Id. at 2.) Plaintiff states that Defendant’s search method was “to
11   instruct individual employees to run a search of their own email accounts and produce
12   relevant documents” and contends that Defendant should be “require[d] . . . to utilize one
13   of the many IT professionals currently employed by the Company to run a complete search
14   of the server utilizing the requested search terms.” (Id. at 2-3.) As proof of the inadequacy
15   of Defendant’s previous search efforts, Plaintiff notes that (1) Defendant recently produced
16   80 additional emails, which shows the initial search was under-inclusive, and (2) during
17   recent depositions, some of Defendant’s employees alluded to documents that have not
18   been produced during discovery. (Id.)
19          Defendant raises several arguments in response. First, Defendant argues that
20   Plaintiff forfeited the right to challenge its search methodology because Plaintiff didn’t
21   raise any concerns about that methodology during the parties’ Rule 26(f) conference and
22   instead “unjustifiably waited until 11 days before the discovery deadline to raise e-
23   discovery issues.” (Doc. 54 at 7-8.) Second, Defendant defends the sufficiency of its
24   search efforts, arguing that it “conducted numerous proportional and thorough searches”
25   and ended up producing nearly 900 pages of documents. (Id.) Third, Defendant accuses
26   Plaintiff of mischaracterizing its employees’ deposition testimony and provides direct
27   quotations in which those employees voiced confidence in the thoroughness of their
28   searches. (Id. at 8-9.) Defendant also contends the witnesses did not admit that additional,


                                                  -2-
      Case 2:19-cv-03397-DWL Document 55 Filed 10/02/20 Page 3 of 7



 1   undisclosed documents exist. (Id.) Fourth, Defendant argues its recent production of
 2   additional emails was the result of a previously unavailable database becoming accessible,
 3   not due to inadequate search efforts. (Id. at 9.)
 4          The Court declines to order Defendant to essentially re-do its search for responsive
 5   documents at this late stage of the case. Rule 26(f)(3)(C) requires the parties to formulate
 6   a “Discovery Plan” at the outset of the case and to address, as part of this plan, “any issues
 7   about disclosure, discovery, or preservation of electronically stored information.” Here,
 8   the parties represented in their Rule 26(f) report, filed in August 2019, that “[t]he parties
 9   do not have any issues relating to preservation, disclosure, or discovery of electronically
10   stored information.” (Doc. 14 at 7.) There is no suggestion that Defendant somehow
11   misled Plaintiff, during the Rule 26(f) process, about its planned methodology for
12   searching for responsive documents. Instead, it appears that Plaintiff allowed Defendant
13   to pursue that methodology without objection for a year and then belatedly raised
14   complaints about the sufficiency of that methodology on the eve of the discovery cutoff.
15   This is not how the discovery process is supposed to work, particularly when it comes to
16   ESI. See, e.g., Hardin v. Mendocino Coast Dist. Hospital, 2019 WL 4256383, *2 (N.D.
17   Cal. 2019) (overruling plaintiff’s objection to defendant’s ESI search protocol in part
18   because it was raised too late in the case: “Rule 26 requires the parties to meet and confer
19   about ESI at the beginning of discovery. This is important because proposed search terms
20   often must be tested and refined. Custodians are usually negotiated – both who they are
21   and how many. . . . This is all the more reason why it’s important to comply with Rule
22   26’s requirement to start meeting and conferring about ESI at the outset of discovery. . . .
23   [T]his is happening too late. It’s too late to start a negotiation over how many custodians’
24   emails will be searched.”).
25          Plaintiff has also failed to demonstrate an entitlement to relief on the merits.
26   Defendant has already identified and produced hundreds of documents, the search
27   methodology Defendant used to identify those documents seems reasonable and
28   proportional given the nature of this case, and the cited portions of deposition testimony,


                                                 -3-
      Case 2:19-cv-03397-DWL Document 55 Filed 10/02/20 Page 4 of 7



 1   when read in proper context, do not raise the inference that additional documents exist.
 2   Given all of this, Plaintiff can only speculate that the use of a different search methodology
 3   might lead to the discovery of additional responsive documents. This sort of speculation
 4   is insufficient to trigger discovery relief. See, e.g., Happy Place, Inc. v. Hofesh, LLC, 2019
 5   WL 4221400, *2 (C.D. Cal. 2019) (denying defendant’s “request that a third-party vendor
 6   conduct HPI’s collection, search, review, and production of responsive documents”
 7   because “Defendant’s speculation that more documents must exist is no basis for a
 8   compulsory discovery order of any kind”).
 9          3.     Privilege Assertions.      In December 2019, Defendant produced four
10   documents—one internal memorandum and three internal emails—that were redacted to
11   remove references to attorney-client privileged communications. Plaintiff now challenges
12   those redactions because (1) each communication was “drafted by and between non-
13   attorneys,” (2) Defendant’s privilege log was insufficiently detailed, and (3) during recent
14   depositions, the authors of the redacted documents admitted that the communications at
15   issue did not pertain to legal advice. (Doc. 54 at 3-5.) In response, Defendant argues (1)
16   Plaintiff’s objections are untimely because the redacted documents were produced nearly
17   a year ago, (2) the mere fact the communications were between non-attorneys is irrelevant,
18   because “the attorney-client privilege and/or work product doctrine extends to intra-
19   corporate communications among non-attorneys regarding legal advice or actions,” and (3)
20   the specific redactions at issue were appropriate because they involve high-level employees
21   repeating legal advice they received from Defendant’s legal department. (Id. at 6-7.)
22          On the one hand, the Court disagrees with Defendant’s assertion that Plaintiff’s
23   challenge is untimely. Although Plaintiff received the redacted documents in December
24   2019, Plaintiff has plausibly explained that she had no reason to doubt the validity of
25   Defendant’s redactions until the recent depositions of the authors. The Court is satisfied
26   that Plaintiff’s subsequent efforts to seek relief were timely.
27          On the other hand, to the extent Plaintiff’s position is that the redactions are
28   categorically improper because they involve communications between non-attorneys, this


                                                  -4-
      Case 2:19-cv-03397-DWL Document 55 Filed 10/02/20 Page 5 of 7



 1   argument lacks merit. It is well established that “the privilege protects from disclosure
 2   communications among corporate employees that reflect advice rendered by counsel to the
 3   corporation. A privileged communication should not lose its protection if an executive
 4   relays legal advice to another who shares responsibility for the subject matter underlying
 5   the consultation. This follows from the recognition that since the decision-making power
 6   of the corporate client may be diffused among several employees, the dissemination of
 7   confidential communications to such persons does not defeat the privilege.” Bank Brussels
 8   Lambert v. Credit Lyonnais (Suisse) S.A., 160 F.R.D. 437, 442 (S.D.N.Y. 1995) (citations
 9   and internal quotation marks omitted).
10          The Court also rejects Plaintiff’s challenge to the sufficiency of Defendant’s
11   privilege log. Under Rule 26(b)(5)(A), “[w]hen a party withholds information otherwise
12   discoverable by claiming that the information is privileged or subject to protection as trial-
13   preparation material, the party must: (i) expressly make the claim; and (ii) describe the
14   nature of the documents, communications, or tangible things not produced or disclosed—
15   and do so in a manner that, without revealing information itself privileged or protected,
16   will enable other parties to assess the claim.”       Here, for each redacted document,
17   Defendant’s privilege log expressly invoked the attorney-client privilege (“Nature of
18   Privilege: A/C Privilege”), described the nature of the document (e.g., “Draft
19   Memorandum from Phil McLaughlin, dated October 11, 2018”), and provided enough
20   information about the nature of the document to enable Plaintiff to assess the privilege
21   assertion (e.g., “discussing legal advice regarding Cristina Miller performance issues”).
22   (Doc. 54 at 3-5.) Although Defendant perhaps could have done more to denote that the
23   legal advice originated from its legal department and was subsequently relayed to various
24   non-lawyer employees, the Court is unwilling to say the privilege log was so deficient as
25   to constitute a waiver of the privilege. Cf. Grand Canyon Trust v. U.S. Bureau of
26   Reclamation, 2010 WL 457397, *2 (D. Ariz. 2010) (“FWS has made a prima facie showing
27   that the documents are privileged. It has submitted a privilege log identifying the attorney
28   and client involved with each withheld document, the nature of each document, the date


                                                 -5-
      Case 2:19-cv-03397-DWL Document 55 Filed 10/02/20 Page 6 of 7



 1   the document was generated, and information on the subject matter of each document. . . .
 2   The Trust contends that FWS’s privilege log is insufficient because it makes a blanket
 3   assertion that the withheld documents contain legal advice and never details the type or
 4   subject of legal advice. The Trust cites no authority holding that the lack of such detail
 5   defeats a prima facie showing of privilege.”) (citations omitted).
 6          With this backdrop in mind, the remaining question is whether Plaintiff is entitled
 7   to contest the substantive validity of Defendant’s privilege claim—that is, to seek review
 8   of whether the redacted portions of the four documents actually reflect the dissemination
 9   of legal advice that came from Defendant’s legal department. Under Ninth Circuit law, a
10   party requesting in camera review of assertedly privileged documents must show “a factual
11   basis sufficient to support a reasonable, good faith belief that in camera inspection may
12   reveal evidence that information in the materials is not privileged.” In re Grand Jury
13   Investigation, 974 F.2d 1068, 1075 (9th Cir. 1992). Although this “evidentiary threshold”
14   is “relatively minimal,” it “must first be met by the party requesting review before the court
15   may exercise its discretion.” Id. at 1072. This is because “in camera review of documents
16   . . . is an intrusion [into the attorney-client privilege] which must be justified.” Id. at 1074.
17   Thus, although the Court must engage in “[s]ome speculation” when assessing whether the
18   evidentiary threshold is met, id. at 1073, the requesting party must show more than a
19   “hunch” that the privilege claim is unfounded. Cf. Reynolds v. Liberty Mut. Ins. Co., 2017
20   WL 6415360, *4 (D. Ariz. 2017) (party seeking in camera review “failed to make the
21   requisite factual showing, instead hinging his argument on a hunch”); Aerojet Rocketdyne,
22   Inc. v. Glob. Aerospace, Inc., 2019 WL 1178635, *4 (E.D. Cal. 2019) (party failed to meet
23   minimal threshold for in camera review of redacted material where it argued that most of
24   the redacted information was not privileged because the redactions appeared to be “heavy
25   handed” and “inconsistent”).
26          If the requesting party makes the threshold showing, the decision whether to conduct
27   in camera review is “within the discretion of the district court.” Grand Jury Investigation,
28   974 F.2d at 1075. The exercise of this discretion, in turn, “is guided by the factors


                                                   -6-
      Case 2:19-cv-03397-DWL Document 55 Filed 10/02/20 Page 7 of 7



 1   enumerated in [United States v. Zolin, 491 U.S. 554 (1989)].” Id. Under Zolin, “[t]he court
 2   should make that decision [whether to conduct in camera review] in light of the facts and
 3   circumstances of the particular case, including, among other things, the volume of materials
 4   the district court has been asked to review [and] the relative importance to the case of the
 5   alleged privileged information.” 491 U.S. at 572.
 6          Here, the Court lacks enough information to complete the first-step inquiry.
 7   Plaintiff’s position, in a nutshell, is that the authors of the redacted documents admitted
 8   during their recent depositions that the documents don’t contain legal advice. Defendant
 9   disputes this characterization of the deposition testimony and argues the witnesses actually
10   confirmed the documents contain legal advice. Unfortunately, neither party submitted the
11   underlying deposition transcripts (due to the page limitations previously imposed by the
12   Court), so the Court has no way of evaluating whose characterization is correct.
13          Accordingly, IT IS ORDERED that the parties’ joint notice of discovery dispute
14   (Doc. 54), to the extent it is construed as a motion to compel Defendant to produce more
15   documents in response to certain RFPs and/or to re-run its document search, is denied.
16          IT IS FURTHER ORDERED that the parties must, after meeting and conferring,
17   prepare a joint filing that includes the relevant portions of the deposition transcripts at issue
18   and identifies, in highlighting (yellow for Plaintiff and green for Defendant), the particular
19   testimony they view as supporting their position. The joint filing must be made by October
20   9, 2020.
21          Dated this 2nd day of October, 2020.
22
23
24
25
26
27
28


                                                   -7-
